UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7766



GLENFORD ANTHONY CUTKELVIN,

                                           Petitioner - Appellant,

          versus


THOMAS CORCORAN; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-1394-CCB)


Submitted:   January 30, 1998          Decided:     February 24, 1998


Before WIDENER and HALL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glenford Anthony Cutkelvin, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, David Jonathan Taube, Assistant Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Cutkelvin v. Corcoran, No. CA-97-1394-CCB
(D. Md. Nov. 14, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                        DISMISSED




                                2